Citation Nr: 1041646	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a 
claim for service connection for a nervous condition (previously 
diagnosed as anxiety reaction).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal 
from a March 2005 rating decision in which the RO, in pertinent part, 
denied the Veteran's petition to reopen his previously-denied claim 
for service connection for anxiety reaction.  The Veteran perfected 
an appeal to the Board.

Subsequently, in an April 2006 rating decision issued in May 2006, 
the RO reopened and denied the Veteran's service connection claim for 
a nervous condition.  As such, the Board finds that the Veteran is 
seeking service connection for the same disability (a 
nervous/psychiatric disorder previously diagnosed as anxiety 
reaction) as that for which service connection was denied in a 
December 1969 rating decision issued in January 1970.  Although the 
Veteran filed a notice of disagreement with regard to the denial of 
his claim and a statement of the case (SOC) was issued in May 1970, 
the Veteran did not perfect an appeal and the December 1969 rating 
decision became final.  Thus, new and material evidence is required 
to reopen the previously-denied claim for service connection for a 
nervous condition.  In this regard, the Board acknowledges that, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court 
of Appeals for Veterans Claims (Court) held that, when the Veteran 
specifically requests service connection for PTSD, but the medical 
record includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be considered as 
a claim for a psychiatric disorder.  Here, the Veteran has been 
variously diagnosed with anxiety reaction, anxiety, generalized 
anxiety disorder (GAD), and a personality disorder.  As the Board 
must first decide whether new and material evidence has been received 
to reopen the Veteran's claim for service connection before it can 
address this matter on the merits, the Board has characterized the 
issues on appeal as to this matter as encompassing the two issues 
listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Veteran was scheduled for a Travel Board hearing at the RO in 
June 2009; in a May 2009 statement received June 2, 2009, the Veteran 
withdrew his request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704 (2010).  At the same time, appeals pertaining to entitlement 
to a compensable rating for alopecia areata and to service connection 
for shingles, gastroesophageal reflux disorder, Barrett's esophagus, 
chronic airway disease, hypertension, and hypertensive retinopathy 
were withdrawn by the Veteran's representative.  See 38 C.F.R. 
§ 20.204 (2010).  Thus, the only issues remaining on appeal are 
described on the title page. 

In a statement dated September 23, 2010, the Veteran raised the issue 
of clear and unmistakable error (CUE) in a rating decision dated 
December 22, 1969, but the Veteran's CUE claim has not been 
adjudicated by the agency of original jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  [Parenthetically, the Board notes 
that Veteran also claimed CUE in subsequent RO decisions; however, as 
none of these decisions are final, there no basis for a CUE claim.].


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal to a December 1969 rating 
decision, denying the Veteran's original claim of entitlement to 
service connection for a nervous condition.  

2.  The evidence received since the December 1969 rating decision is 
neither cumulative nor redundant of other evidence of record and 
raises a reasonable possibility of substantiating the Veteran's claim 
for service connection for a psychiatric disorder.

3.  The evidence of record shows that the Veteran's current GAD with 
associated schizotypal personality disorder was incurred in service.




CONCLUSIONS OF LAW

1.  The December 1969 rating decision, denying a claim of entitlement 
to service connection for a nervous condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).  

2.  As evidence received since the December 1969 rating decision, is 
new and material, the criteria for reopening the claim for service 
connection for a nervous condition (psychiatric disorder), are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a psychiatric disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim 
for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's petition to 
reopen a previously-denied claim for service connection for a nervous 
condition and the claim for service connection for a psychiatric 
disorder, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal have been 
accomplished.

II. Petition to Reopen

In a December 1969 rating decision, the RO denied service connection 
for a nervous condition (diagnosed as anxiety reaction), noting that, 
although the Veteran had been diagnosed with anxiety reaction on VA 
examination, service treatment records did not show treatment for a 
nervous condition per se nor was one shown on separation examination.  
As the Veteran did not perfect an appeal following issuance of an SOC 
in May 1970, this rating decision is final as to the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran petitioned to reopen the previously denied claim 
for service connection in November 2004.

Regarding petitions to reopen filed after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines new and material evidence as evidence not 
previously submitted to agency decisionmakers that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, 
VA must initially decide whether evidence associated with the claims 
file since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" evidence 
is that which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This analysis 
is undertaken by comparing newly-received evidence with the evidence 
previously of record.  After evidence is determined to be new, the 
next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by or on behalf of a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial was issued in January 1970.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Thus, for evidence in this case to be considered new and material, 
the Veteran must submit evidence showing that he has a psychiatric 
disorder that can be linked to active duty or to a service-connected 
disability.  The Veteran is service connected only for alopecia 
areata (hair loss).   

As the new evidence now includes lay statements submitted by the 
Veteran asserting that he developed GAD due to the stress related to 
his job with the Air Defense Command (ADC) integrated air defense 
system called SAGE (Semi-Automatic Ground Environment) or, 
alternatively, that his GAD was secondary to his service-connected 
alopecia areata; an April 2005 statement from his primary care 
physician, indicating that he has treated the Veteran since 1971 for 
general anxiety, nervousness and stress disorders that may very well 
be service related based upon the Veteran's self-reported history; a 
July 2009 VA examiner's opinion relating the Veteran's diagnosed GAD 
with associated schizotypal personality disorder to service, and a 
July 2010 Veterans Health Administration (VHA) specialist opinion 
opining that the Veteran's psychiatric disorder was incurred in 
service.  The Board finds this evidence provides a reasonable 
possibility of substantiating the claim as it bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, the Board concludes that the criteria for reopening the 
service connection claim for a nervous condition are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

As the Veteran does not claim nor was he diagnosed with a psychosis 
within one year following his discharge from military service, the 
provisions for presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309(a) (2010) are not applicable.

Moreover, a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2010).  Secondary service connection is permitted 
based on aggravation.  Compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a current 
disability exists and that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 
3.310.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in which 
he served, his military records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the law 
above, the Board finds that service connection for a psychiatric 
disorder currently diagnosed as GAD with associated schizotypal 
personality disorder is warranted.

During an August 1969 VA neuropsychiatric examination, the Veteran 
stated that he was very nervous and had been nervous since he became 
a crew chief in the Air Force.  As a Negro, he felt that he could not 
make a mistake, had to be better than the others, completed a lot of 
courses, and got a bald spot on the right side of his head.  The 
Veteran indicated that he got aggravated very easily, that his nerves 
were bad, and that he worked hard to maintain a high-level job.  On 
examination, he showed tense and anxious faces.  Mood was morose; 
affect was labile and along appropriate lines.  Overt emotional 
display was increased in intensity.  Inner agitation was present.  
The diagnosis was anxiety reaction.

As noted above, his primary care physician since 1971 indicated that 
he had treated the Veteran for general anxiety, nervousness and 
stress disorders, for which various tranquilizers were prescribed, 
that may very well be service related.  

During a July 2009 VA mental disorders examination, the Veteran 
reported that he was assigned to a NORAD unit and was a SAGE crew 
chief.  As a crew chief, he experienced extreme and severe anxiety, 
as he was anxious all of the time, beginning with the Cuban Missile 
Crisis; they were never allowed to make a mistake; and they were 
never allowed to have an error.  The VA examiner opined that a series 
of events, specifically the Cuban Missile Crisis and the Veteran's 
anxiety, which was a direct result of his involvement, his subsequent 
hair loss, which does appear to be anxiety related, as well as his 
exposure to the blast at Minor Air Force Base (AFB), all served to 
simultaneously combine to leave the Veteran experiencing the anxiety 
he is experiencing today.  As a result, the examiner diagnosed the 
Veteran with GAD that appeared to be directly related to the 
Veteran's military experience.  The Veteran's schizotypal personality 
disorder is seen as clearly derivative of the Veteran's anxiety.

Because the RO indicated that there was no military record or other 
record supporting the Veteran's statements that he was a SAGE crew 
chief who was involved in top secret operations or otherwise was 
involved in the Cuban Missile Crisis or was exposed to an explosion 
at the Minot AFB, the VA examiner issued an amended opinion in March 
2010.  As a result, the VA examiner indicated that the Veteran's hair 
loss is in no way connected to the Veteran's anxiety to include on a 
secondary basis.  

Contrary to the RO's contentions, the Veteran's service treatment 
records show that, at least from November 1962 to April 1963, the 
Veteran was stationed at the SAGE power plant at Minot AFB, North 
Dakota, which had a blast door, around the time of the Cuban Missile 
Crisis and, at least from June 1963 until his discharge in April 
1966, the Veteran was stationed at the SAGE power plant at the 
Richards-Gebaur AFB, Missouri.  A March 1965 Richard-Gebaur AFB 
Hospital note reflects that the Veteran had alopecia and that he 
stated that he had a nerve-racking job and was very nervous.  On the 
Veteran's April 1969 separation examination, psychiatric clinical 
findings were normal.

Beginning in June 1961, the Minot AFB SAGE facility, which included a 
huge, windowless blast-resistant concrete building, processed air 
surveillance information and sent the data to ADC units.  (Available 
at http://www.minot.af.mil/library/history.asp.).  A similar SAGE 
facility was located at Richards-Gebaur AFB and was used to collect, 
organize, and disseminate information on the air defense environment 
of the continental United States for NORAD and the ADC.  (Available 
at http://virtualglobetrotting.com/map/sage-blockhouse-at-richards-
gebaur-afb/.).  As the Veteran's allegations with regard to top-
secret SAGE facilities have been confirmed and the VA examiner opined 
that a series of events, specifically the Cuban Missile Crisis and 
the Veteran's anxiety, which was a direct result of his involvement, 
as well as his exposure to the blast at Minor AFB, served to 
simultaneously combine to leave the Veteran experiencing the anxiety 
he is experiencing today.  As a result, the July 2009 examiner 
diagnosed the Veteran with GAD that appeared to be directly related 
to the Veteran's military experience.  

In an effort to resolve the question, in May 2010, the Board sought 
an opinion from a Veteran's Health Administration (VHA) specialist.  
In a July 2010 response, the VHA specialist noted that the essential 
features of GAD, the Veteran's currently-diagnosed psychiatric 
disorder, is that of "excessive anxiety and worry" according to the 
Diagnostic and Statistical Manual of Mental Disorders IV - Text 
Revision (DSM-IV-TR).  As such, documentation or treatment of such 
symptoms in the service record could be considered consistent with 
the Veteran's current psychiatric diagnosis.  Based on a thorough 
review of the claims file, the VHA specialist opined with reasonable 
medical certainty that, it is at least as likely as not that the 
Veteran's currently-diagnosed psychiatric disorder(s) was incurred in 
the service.  

In support, this VA psychiatrist noted that the service medical 
records reflect that the Veteran was considered to have symptoms of a 
nervous disorder and was treated for that disorder while in the 
military.  Specifically, the specialist pointed to a June 16, 1964 
health record, which reads: "21 yr N [male] has some small areas of 
alopecia on scalp.  Just noticed it recently.  States he's nervous.  
Also had dandruff.  To get MMPI test.  Dx alopecia areata, seborrheic 
dermatitis; Rx: Fostex shampoo.  Return in four weeks."  The VHA 
specialist indicated that this note documents that the military 
physician acknowledged and recognized symptoms of anxiety 
(nervousness) in the Veteran, and requested or recommended that he be 
administered the MMPI.  He added that the MMPI, Minnesota Multiphasic 
Personality Inventory, was commonly used to evaluate personality 
structure and psychopathology, the latest revision of which is still 
commonly used today.  The military physician was impressed enough 
with the Veteran's complaints of anxiety that he sought diagnostic 
evaluation.  Moreover, the VHA specialist referred to a May 29, 1965 
health record, which reads: "Seborrhea under control.  Some hair 
seems to be growing in alopecia area.  Con't 1/2% HC cream and fostex 
shampoo.  Return 1 mos [sic]. . .States he's been very nervous.  Rx 
Librium 10 mg tid."  The VHA specialist indicated that this note 
documents that the military physician prescribed Librium, the brand 
name for chlordiazepoxide, a tranquilizer medication used for the 
treatment of anxiety nearly a year after documenting the Veteran's 
complaint of being very nervous.  As such, between June 16, 1964 and 
May 29, 1965, not only was the Veteran documented to have reported 
symptoms of "being nervous," he was also recommended to have 
further psychological evaluation in the form of the MMPI, and was 
prescribed chlordiazepoxide for the treatment of anxiety.  Thus, the 
VHA specialist concluded that the documentation and actions that 
followed suggest the Veteran's complaints of nervousness were 
excessive and likely manifestations of the anxiety disorder that was 
later diagnosed.  The Veteran's schizotypal personality disorder is 
seen as clearly derivative of the Veteran's anxiety.  

In light of the above, the Board finds the July 2009 VA examiner's 
and the July 2010 VHA opinions are clearly the most definitive and 
probative on the question of the relationship between the Veteran's 
currently-diagnosed psychiatric disorder military service.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is not error for 
the Board to value one medical opinion over another, as long as a 
rational basis for doing so is given); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In light of these opinions, the Board finds that the Veteran's GAD 
with associated schizotypal personality disorder is most likely 
related to active duty in the Air Force at SAGE installations, as the 
Veteran indicated during treatment that he had a nerve-racking job 
and that he continued to have nervous problems after service as 
confirmed by treatment since 1971 by his primary care physician, and 
he is competent to describe his symptoms and conditions of service.

Considering the totality of the evidence, to include the Veteran's 
credible assertions of in-service stress and nervous problems as a 
result of his position at SAGE installations beginning around the 
time of the Cuban Missile Crisis in October 1962 until April 1966 and 
the diagnosis of anxiety reaction in August 1969, and, affording him 
the benefit of the doubt on the question of in-service incurrence and 
medical nexus, the Board concludes that the criteria for service 
connection for a psychiatric disorder are met.

ORDER

As new and material evidence sufficient to reopen a claim for service 
connection for a nervous condition has been received, to this limited 
extent, the appeal is granted.

Service connection for a psychiatric disorder (currently diagnosed as 
GAD with associated schizotypal personality disorder) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


